 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAtlanta Blue Print & Graphics Co. and Printing Spe-cialties and Paper Products Union No. 527-AFL-CIO. Case 10-CA-14151August 24, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn June 29, 1979, Administrative Law Judge Ber-nard Ries issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Atlanta Blue Print &Graphics Co., Atlanta, Georgia, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Productr. Inc.. 91 NLRB 544(1950), enfd. F.2d 362 (3d Cir. 1951). We have carefully examined the recordand find no basis for reversing his findings.DECISIONBERNARD RIES, Administrative Law Judge: This matterwas heard in Atlanta, Georgia, on April 5, 1979. The com-plaint alleges that Respondent violated Section 8(a)(3) ofthe Act on November 8, 1978, when it discharged 13 em-ployees; violated Section 8(a)( 1) on that same day by creat-ing an impression of surveillance of the union activities ofemployees and by threatening employees with discharge forengaging in those activities; and violated Section 8(a)(5) ofthe Act on that same day by refusing to recognize and bar-gain collectively with Printing Specialties and Paper Prod-ucts Union No. 527 AFL-CIO (the Union).Briefs have been filed by the General Counsel and Re-spondent. Having given careful consideration to the entirerecord.' my recollection of the demeanor of the witnesses,and the briefs, I make the following findings, conclusions,and recommendations.'I. THE DISCHARGE OF 13 DRIVERS ON NOVEMBER 8, 1978Respondent, engaged in the production of blueprints andother reproductions, employs about 110 workers. It had 13truckdrivers in its employ in November 1978. On Novem-ber 6, seven of the drivers, led by driver Claude Arp, metwith James Parker, an organizer for the Union. and ex-ecuted authorization cards and a petition designating theUnion as their exclusive bargaining representative: the fol-lowing evening, three more drivers did the same.On November 8, in the morning, Parker and anotherunion representative went to Respondent's place of businessand attempted to present the petition to Respondent's pres-ident, Eugene Miller. Miller rejected their demand for rec-ognition, saying that he would have to consult his attorney.Parker credibly testified that, in the course of conversation,Miller "told me that he could fire all thirteen drivers todayand hire thirteen more tomorrow."' The organizers left andwent to the Board's Regional Office to file the cards and thepetition.Claude Arp testified that on November 8 the dispatcher,Kenneth Carter,4called him into his office in mid-afternoonand said "there was some funny stuff going on, like it wasback in 1972." Arp asked what he meant, and Carter said"union." When Arp said that he knew nothing about it,Carter asked, "You did sign that card, didn't you?" Arpsaid he did, as did nine others. Subsequently, Vice PresidentRay Norris joined the conversation:[Norris] said that didn't anybody know anything aboutthis-this union but Ken Carter, myself and Mr. Millerand that's the way they were going to keep it.And while Mr. Norris was in there, he said that-I saidthat. well, they can just come up here, you know, andjust fire you and that would be all there would be to it.And he said-well, he said, we could fire you quickerwith the union than we could without one. Said, if Iwanted to fire you, I'd just follow you around the blockand come back and fire you.At that point Arp left the office. During the conversationNorris had locked the door and prevented some other driv-ers from entering the office.Employee Ronnie Lee Abraham, an impressive witness,testified that, while he was standing outside the locked of-I Certain errors in the transcript have been noted and are hereby cor-rected.2 The pleadings establish that the assertion of jurisdiction by the Board isappropriate and that the Union is a statutory labor organization.3 Miller testified that there was "something said about that." However, hesaid that since he had already decided to discharge all the drivers. "it was acomment rather than a threat." He concedes he did not, however, tell Parkerthat the decision had already been reached. While the issue of when thedecision was made will be discussed more fully below. I will note for nowthat I find Parker's version more credible-that Miller said "could." not"would."4 Conceded to be a statutory supervisor.244 NLRB No. 105634 ATLANTA BLUE PRINT & GRAPHICS CO.fice, he could hear Norris say to Arp something like. "[W]ecould fire you quicker with a union than we could withouta union and that wasn't what you wanted." Norris deniedthat he had discussed "labor relations, labor affairs, unionorganizing with anyone that day" and that he had made thestatement attributed to him by Arp and Abraham. But hedid recall saying to Arp, in Carter's office, with, he "be-lieve[s]," Carter present, during the "week of the termina-tion." that "I could follow any driver around the block and,you know, have enough to dismiss them on." He did notexplain the circumstances under which he made such astatement.Dispatcher Carter testified that he knew of no union ac-tivity on November 8 and did not talk to Arp that day. Hedid recall an occasion when he came back from a huntingtrip and, sensing that "things just didn't seem normal.""called Claude in the office and asked Claude what wasgoing on." Carter also recalled that Norris told Arp. in thelocked dispatch office, that he could "follow a driveraround the block and have enough on him to dischargehim," but he did not "believe" that this occurred on No-vember 8.It is clear, based on the partial admissions by Carter andNorris, the mutually corroborative testimony of Arp andAbraham, and the circumstances, that Carter did indicateto Arp that he knew Arp had signed a card5and that Norristold Arp that it would be easier to fire him with a unionthan without one. I do not believe, however, that the firststatement, as alleged in the complaint, "created the impres-sion of surveillance of ... employees' union activities." Arptestified that he had earlier on November 8 seen Parkerenter the building to make a demand for recognition. Heconsequently was aware that Carter's reference to his hav-ing signed a card was based not on surveillance but on theinformation brought to Respondent's attention by theunion agent.I do find, however, that Norris' statement to Arp, clearlysuggesting that unionization might increase his chances ofbeing discharged, constituted a threat in violation of Sec-tion 8(a)(l) as alleged.About 5 p.m. on November 8 Carter. by radiophone,called all the drivers into the office. He handed them typedseparation notices, all 13 notices giving as the reason fordischarge, "Continuous overall delivery and service prob-lems which has caused the loss of customers."Benjamin Chambers, one of the discharged employees.testified that when he returned to the facility on November9 to turn in his uniforms, dispatcher Carter told him that"maybe if I forgot about the union, he would talk to Mr.Miller about trying to get me back on." Carter denied usingthis language, saying that he told Chambers only, "I'msorry things happened the way they did, Joe. I said, maybelater on down the road if you want to come back, get inI Norris' admission that he told Arp during "the week of termination." inCarter's office, that he "could follow any driver around the block and, youknow, have enough to dismiss them on." is most convincing evidence thatArp was accurate in testifying that the union effort was being discussed onNovember 8 (Arp had been expressing concern about the ease with which anemployee could be fired, a possibility which, as we shall see. was loominglarge in his mind at that time). Since Carter was surely present. this aloneclearly discredits his testimony that he knew nothing of the union organizinguntil the following daytouch with me and I'll see if I can work something out." Ifound Chambers a most credible witness: although Cartermade a good personal impression. I consider his testimonygenerally unreliable in a number of areas. I credit C'ham-bers.Although the complaint does not allege that this state-ment was violative. it clearly would tend to coerce and re-strain Chambers in the exercise of his right to belong to aunion. Since the matter could not have been more thor-oughly litigated. I find that Respondent, through Carter.violated Section 8a)( I) by the statement to Chambers onNovember 9.Respondent offered the following explanation for themass discharge. According to President Miller. since Jul orthereabout, the company had been receiving increasingcomplaints about poor delivery service and driver miscon-duct. In August a substantial customer named Cooper Car-ry Associates. Inc.. had threatened to withdraw its business.and Respondent had set up a special log to keep track ofthat account.On October 13, evidently as a joke, Arp had delivered.along with other items, a package containing a soiled diaperto Cooper Carry.? Miller was furious. and told Vice Pres-ident to investigate and "just find out [whol it is or just fireevery driver we have." Thereafter. Miller fruitlessly ques-tioned Arp, and he says he then told Carter. in Arp's pres-ence, "I want all thirteen drivers fired within thirty daysunless we find out who was involved.'" After Arp left. Millersaid he reduced the time limit to "two or three weeks."The following day Miller testified that he wrote a memo-randum on the subject which he placed in Carter's person-nel file. The document, in evidence as Respondent ExhibitI, is handwritten on a yellow, legal-size sheet of paper. Itreads:10-13-78Memo to Kenny Carter's Personnel FileSubject: Continued Delivery Problems and ('ooper-Carry IncidentRay Norris. Kenny C('arter and I met in my office onthe above date concerning the Cooper-('arry incidentand discussed the continued late deliveries. various re-ports of complaints from customers on delivery. traffictickets and other delivery problems. After about 30minutes of discussion we called Claude Arp in since hewas the delivery person involved in the Cooper-Carrincident. Claude Arp was questioned in detail on hisinvolvement in the Cooper-Carry incident.Kenny was told to find all responsible people in-volved in this problem along with solving all other de-livery problems within two or three weeks or to dismissall of his present drivers and replace them with an en-tire new group.On October 30 Cooper Carry informed Respondent thatit was withdrawing the account from Respondent and as-signing it to a competitor. Respondent was told that al-though service had improved for a while after the threat6 Arp denied any knowing part in the episode. characterizing himself s as ninnocent dupe.635 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade by Cooper Carry in August, it had deteriorated againin recent weeks. According to Miller, Cooper Carry evenrefused to consider a proffered price decrease, citing theserious service and delivery problems.7Loss of the account caused Miller, he testified, to thinkabout firing all the drivers.8He reasoned that prior repri-mands had not been effective, and he thought that a groupdischarge might make "an impact on the industry" whichRespondent served. He explained his decision not to dis-charge all the drivers immediately on October 30 as fol-lows:Well, frankly, I was too upset at that time to fire thembecause of the nature of the-one account like thatcould be the downfall of our business. Because it couldspring over to the other accounts.' And so that's thereason I didn't do it then-I didn't do it the followingWednesday. Because I wanted to think it over....Miller testified that he continued to consider the matterand, in a November 7 meeting with Vice President Norris,he reached the decision to fire all the drivers the next day,the very day, as it turned out, that the union demand wasmade. Miller said that he recognized that letting all thedrivers go would be unfair to some of them, "but we had tomake an impact. We had to discipline all the drivers at thetime and I felt like that was the way to do it. And I felt likethey have proven that was the way to do it. We have mostof our drivers back now. They do a better job than they didbefore."Asked why he did not affect the decision on November 7,the day he reached it, Miller said that the appropriate dayfor discharge is Wednesday, the last day of the payroll pe-riod, and Wednesday fell on November 8. The recordshows, however, that driver Columbus Williamson was dis-charged for "not being able to do the job" and "getting toomany parking tickets," on November 7. Miller's testimonyimplies that he was not aware of this discharge by dis-patcher Carter at the time it occurred. He further testifiedthat "to [his] knowledge," Carter did not become aware ofthe decision to terminate the drivers until around 5 p.m. onNovember 8, although Miller "talked to him several timesduring the day."Norris testified that he "believe[d] it was the day priorto" November 8 that he and Miller discussed the dis-charges, an action he thought advisable.Miller said that as of the time of the group discharge, he'On October 31. Miller wrote a letter to Cooper Carry, expressing hisdistress at the loss of the account caused by "problems you have encounteredwith Atlanta Blue's delivery and turnaround." and expressing the hope thatthe relationship could someday be resumed.I Although Miller testified that he was "shocked" and "Inlever been somad in all my life," Respondent's marketing manager. Randy Hunter. whohas seen Miller "very upset." said that. in evaluating the loss of the account,Miller was "more upset really than angry, just concerned." Vice PresidentNorris testified that he "wouldn't say [Miller] was upset."9 At another point Miller explained that. before the loss of Cooper Carry.Respondent had 10 large customers, each apparently accounting for about 5percent of Respondent's business. The other 50 percent was provided by8.000 customers. Because of the size of the latter group, he said, it wasimpossible to gauge the impact of the loss of one prime customer on thatgroup-- many of them might stop doing business with Respondent withoutexplanation.had not "formulated any opinion at all with regard to who[he] would hire to replace." He said that his "plan" was that"as the disciplinary action had taken effect and they cameback and requested their job and agreed to do a better jobfor Atlanta Blue, as we had openings, we'd bring themback." Nothing was said to the drivers about this possibil-ity.It was not until "first thing on the morning of the 9th"that Miller "informed my sales force I wanted them to drivethe trucks that day." On that day, there were salespeopleand "miscellaneous management people" driving the vehi-cles. No newspaper advertisement for new drivers appeareduntil November 9. "That Friday night we hired eleven ...new employees" and on Monday morning hired two more.Stanton Baker, one of the drivers discharged on Novem-ber 8 for "Continuous overall delivery and service problemswhich has caused the loss of customers," had only beenemployed since November 7.Respondent says on brief: "Counsel for General Coun-sel's theory of the case is beautifully simple: the impetus forthe Company's discharge of all drivers was a response tothe Union's demand for recognition." That theory is notonly beautifully simple, but it is also eminently correct. If itwere not for the earnest and lengthy brief filed by Respon-dent, I would be content to let the facts set out aboveindeed, merely the uncontested facts-speak for themselves.However, Respondent's prolonged insistence that it actedonly out of legitimate motives deserves some comment.The discharge by a busy employer of all 13 of' itstruckdrivers on the afternoon of the day on which a unionmakes a demand for recognition probably itself establishesaprimafacie case of unlawful conduct. When there is addedthe simple fact that the employer has made no effort at thatpoint to hire any replacements for the drivers. the burdenon the employer to rebut the claim of unlawfulness be-comes, in the absence of some emergency situation, almostinsuperable. There are, however, two facts which have in-duced Respondent to make the effort here. One is that, atthe time of the dirty diaper caper, President Miller did referto discharging all the drivers'0and the other is the interven-ing loss of the Cooper Carry business. In the light of all theevidence, however, the assertion that the October 13"threat" was revitalized by the loss of business on October30. and was translated into action by a decision made onNovember 7, is revealed to be pure sham.Whether there was or was not an upswing in driver mis-behavior and inadequate performance beginning in thesummer of 1978 is difficult to tell; the "horribles" paradedby Respondent's witnesses relating to that period constitute01 I believed very little of what Miller, an unimpressive witness, testified.While Carter seemed a more reliable individual. I refuse to credit certainmatenal portions of his testimony, such as that he. the dispatcher, a con-ceded supervisor, was told nothing of the decision to terminate his entire andonly group of employees until he was instructed to do so at 5 p.m. on No-vember 8, and that he did not even know of the union demand at that time.If I had to depend on the testimony of Miller and Carter, I would not findthat any earlier reference had been made to firing all the drivers. But Arptestified, in connection with the soiled diaper incident. that Miller "said I canfire all thirteen drivers to get the right one and then Kenny spoke up and saidthere ain't no use in doing that." Accordingly. I find that Miller did makesuch a statement around October 13.636 ATLANTA BLUE PRINT & CGRAPHICS COa relatively short procession.' Dispatcher Carter testified.however, that whenever a driver could he identified asbeing a miscreant (and there were instances when no suchidentification could be made), Carter did no more than givea verbal reprimand to the offender. The record shows thatnot even a simple written warning, much less a suspension,had been given the 13 drivers who were discharged on No-vember 8. From this lack of visible reaction, it is reasonableto infer that Carter, who had presided as dispatcher overRespondent's drivers for 12 years. did not detect the pres-ence of a rising tide of anarchy.'2Miller testified, however, that Cooper Carry had threat-ened to remove its account in August. and the record con-tains no contradiction of that statement. The complaint wassaid to be "delivery problems," but the system Respondentthen set up to meet the asserted problems suggests that thedifficulties lay as much in Respondent's in-house operationsas in its actual delivery work." Miller's October 31 letter toCooper-Carry, expressing regrets about the withdrawal ofthe account, similarly refers to "the problems you have en-countered with Atlanta Blue's delivery and turnaround."The latter term, as Miller explained it, refers to "the timewe pick up their drawing-the original-until we turn itaround at our plant and get it back to them." Since Miller.when questioned. could not point to any measure he hadtaken after October 31 to combat the "turnaround," as op-posed to the "delivery" problem, he persisted in arguingthat what the Cooper Carry manager had sub silentio beensaying was that the "real" reason for termination of theaccount-the "meat of the problem"-was the diaper inci-dent: at the same time Miller conceded that the CooperCarry representative had not mentioned the diaper episodeon October 30- "he's too much of a gentleman for [that]."'4Miller's claim that he gave orders to Carter on October13 to get to the bottom, so to speak, of the diaper mystery.not to mention resolving the rash, as it were, of other deliv-ery problems, is enveloped in a fog of confusion. Arp, asnoted, testified that Miller said he could "fire all thirteendrivers to get the right one." Miller at first testified that hetold Carter, in Arp's presence, that he wanted "all 13 driv-ers fired within 30 days unless we find out who was in-volved." Then, when Arp had left the office, Miller "saidI There is testimony that at unspecified times some employees used trucksfor personal purposes. One driver was reported to have purchased mari-juana, others were said to have sold marijuana, a truck was seen speeding infront of a house and another on a highway. trucks were reported to be seenregularly where they did not belong, drivers were seen not attending to busi-ness, a driver tned to eat at another employer's cafeteria, an unsecured tablefell off a speeding truck, a driver refused to unload a piece of furniturebecause the customer would not assist him, a driver ras seen eating fioodwhile making a pickup, and drivers were rude.12 Carter knew how to deal with inadequate employees; he fired ColumbusWilliamson on November 7 for "not being able to do the job, getting toomany parking tickets."I "(We'll1 set up a log in our dispatching office and my dispatcher willkeep track of every call that comes in and keep track of when the merchan-dise got in the house and also when it was delivered back to you." MarketingManager Hunter conceded that "the delivery department's not the only de-partment in the whole company that might have made an error.", Of course. i the dirty diaper was the "meat of the problem," the sym-bolic slaughtering of Arp, the only employee who regularly serviced CooperCarry, might have seemed a sufficient resolution. Miller finally said that hedid not know that the Cooper Carry official even "knew about the diaperincident."the same thing to Mr. Carter right there. that I wanted toget to the bottom of it: I wanted to know who was in-volved." In subsequent examination. counsel for the Gen-eral ounsel asked Miller when Carter knew that the driv-ers would be dismissed, and Miller answered. "He knes onthe 13th. I told him that we would dismiss them in thirt,days if- ." General Counsel interposed. "Oh. in thirt, days.Okay. Not in two or three weeks as yoUr memo mentions'""Miller answered. "No."The fact is, however, that Miller's handwritten memoran-dum dated October 13 states. "Kenny was told to find allresponsible people involved in this problem along with sol -ing all other delivery problems within two or three weeks orto dismiss all of his present drivers and replace them withan entire new group." But despite Miller's affirmation tothe General Counsel that the deadline had been 30 days,not 2 or 3 weeks, when I sought further clarification. Millerthen imparted the unclarifying fact that he had said 30 daysin Arp's presence and changed it to 2 or 3 weeks once Arphad left the room; that, of course, contradicts what Millerhad said to counsel for the General Counsel. A depositiongiven by Miller on February 20 in a Section 10(i) proceed-ing makes no mention of any time limit at all. Vice Pres-ident Norris said only that "it was left at this meeting thatwe were to, you know. try to find out the details of it."Carter testified, contrary to Miller's occasional testimonyabout 2 or 3 weeks, that Miller had given him "thirty days"to "find out who was involved in delivering that dirty dia-per to Cooper Carry." He did not remember anything beingsaid about "solving all other delivery problems" within thespace of a few weeks, an undertaking which he would haverecalled since it "would have been an unheard of taskwithin a thirty-day to three-week period."The memorandum rested in Carter's personnel file (if itdid) unknown to Carter: he never saw it: "I don't look inmy personnel files." It is my strong intuition that the memo-randum was prepared solely for purposes of the presentlitigation, and not on the date shown on it. It is written inhand by the president of a company employing 110 people.who rather grudgingly admitted that his secretary doestype. It reads as if it were written for the benefit of someoneother than Carter or company personnel. It was obviousl'unnecessary. It was purportedly placed in Carter's person-nel file, which makes no sense at all. It is at variance in twoimportant respects with what, according to Carter. was saidto him by Miller.Carter testified that he did absolutely nothing as a resultof the meeting of October 13. He "left it solely on Arp'slshoulders and his responsibility to get with me within thethirty-day period and tell me who actually packaged thediaper...." He made no further report to Miller. However.although the memorandum states that "Kenny [Carterl"was to resolve all the delivery problems within 2 or 3 weeksor "dismiss all his present drivers." Miller himself. sans anyreport from Carter about his progress. made a decision onNovember 7 to put the plan into action.Carter testified to his "shock" upon hearing this decision,and one might imagine that to be an appropriate response.There were, after all, as Carter put it. "some good men" inthere. Of the four discriminatees who testified. Arp hadworked for Respondent on four occasions, or a total of637 I) ('ISIONS ()OF NAI()ONAL LABOR RELATIONS BOARDabout 11 out of 14 years: Rise twice, for a total of about 5years and 7 months: ('hambers twice. for a total of 2 yearsand 3 months: and Ronnie Abraham thrice, for a total ofmore than 2 years.Despite the apparent value of retaining at least some sea-soned employees. however. Miller testified that it was hisdecision to ire the entire force of drivers for two reasons -to have an impact on the men and to have an impact on theindustry. As !o, the first impact, although Miller. as de-scribed. seemed to treat the discharges as a form of tempo-rary suspension." he made no effort to inform the driversthat if they behaved themselves, they could return. Afterthe discharges, only those drivers who had requested rein-statement were reemployed. and then only after the depar-ture of replacements.'"As to the second impact, the record does not disclosewhat Respondent's clients may have thought of this dra-matic change of personnel, but Carter's testimony showsthat it made quite an immediate impact. as might be fore-seen, on Respondent's operation. With salesmen and man-agement personnel pressed into service, first to make pick-ups and deliveries, and then to train the replacements hired.it took "approximately a week" to get delivery service backto normal, during which period there were "unusual de-lays" and things were "pretty strenuous" and "really hec-tic." Presumably, the clients were impressed.The claim that the decision to fire all drivers was madeon November 7 is an embarassingly fraudulent assertionwhen the lack of preparation for such an event--the com-plete elimination of the delivery services, referred to byMiller as the "critical" element of the operation--is consid-ered. Miller and Norris swore under oath that they reachedthis decision on November 7, but they also say they did noteven notify dispatcher Carter about this momentous changeuntil the evening of November 8. As of that time, Millerhad not "formulated any opinion at all with regard to who[he] would hire to replace" the dischargees. Although, hadhe started on November 7. Miller would have had a littlelead time to make arrangements, it was not until the "firstthing on the morning of the 9th" that Miller told the sales-men that he wanted them "to drive the trucks that day." Ifthe decision had indeed been made on November 7. onewould assume that newspaper ads for replacements wouldhave appeared on November 8, they did not in fact appearuntil November 9.'7Miller said that the men were not fired until November 8because that was the last day of a payroll period and thusthe sensible time for discharging employees; but ColumbusWilliamson was discharged on November 7. although hiscase required no immediate action. Williamson's replace-ment, Stanton Baker, worked for 2 days before he, like theother 12 drivers, was fired for "Continuous overall deliveryand service problems which caused the loss of customers." arather grievous sin to lay on the head of a 2-day employee15 "We had to discipline all the drivers at the time and I felt like that wasthe way to do it. And I felt like they have proven that was the way to do it.We have most of our dnvers back now. They do a better job than before."6t Until March 15, when Respondent, having faced facts, sent reinstate-ment offers to five unreinstated employees.7Compare Miller's testimony that he chose not to fire the drivers onOctober 30 "because he] thought it would be an overreaction."who was then immediately replaced by a recruit nearly asnew.But enough. I might only mention in passing union orga-nizer Parker's credited testimony that Miller told him "hecould fire all thirteen drivers today anti hire thirteen moretomorrow," Arp's credited testimony that Norris said "wecould fire you quicker with the union than we could with-out one," and Chambers' credited testimony that Cartersaid to him, "maybe if I forgot about the union. lie wouldtalk to Mr. Miller about trying to get me back on." Evenwithout the evident animus and motive revealed b thesestatements, the evidence here can only add up one way. Iconclude. therefore, that the mass discharge on November 8was not the natural resolution of a series of problems whichhad arisen in the past, but was, rather, an abrupt reaction tothe Union demand for recognition. By discharging the driv-ers on November 8, 1978. Respondent violated Section8(a)(3) and (1) of the Act.II. T'HE 8(A)(5) ALLE(iAIIONAll of the elements necessary to finding a violation ofSection 8(a)(5) and issuing a bargaining order are presenthere.The complaint alleges that Respondent's truckdriversconstitute an appropriate unit for the purpose of collectivebargaining. At the hearing Respondent agreed. The recordshows that as of the time of the demand. 10 of the 13 driv-ers in the unit had signed valid union authorization cards.'sI see no need to dwell at length on whether. within themeaning of N.L.R.B. v. Gissel Packing Co.. Inc., el a/.. 395U.S. 575, 614 (1969), the unfair labor practices found here"have the tendency to undermine majority strength and im-peded the election process." Although four of the employ-ees were rehired, upon application and after their replace-ments had left, by the end of 1978, three more had to waituntil January 1979 and three others until March; the otherthree have not yet returned, although offers were finallymade to them on March 15. The likelihood that these chas-tened employees, or newly hired ones, would be willing toopenly support the Union prior to an election, or in thepolling booth, seems dim, not only because of the lastingimpact of the massacre of November 8. but also because ofthe lingering effect of Norris' threat, now well publicized bythis proceeding, that it would be even easier to dischargethem with a union than without one.All the ingredients having been established, I concludethat Respondent violated Section 8(a)(5) on and after No-vember 8, 1978, by refusing to recognize and bargain withthe Union, and that entry of a bargaining order is an appro-priate remedy.CON(LUSIONS OF LAW1. Respondent, Atlanta Blue Print & Graphics Co.. is anemployer within the meaning of Section 2(2) of the Act,engaged in commerce within the meaning of Section 2(6)and (7) of the Act.'1 On the evening of November 8 the remaining three drivers executedauthorizations.638 A II.ANIA B UE PRINT & GRAPHICS CO.2. Printing Specialties and Paper Products Union No.527 AL ('10. hereinafter "the Union." is a labor organi-zation within the meaning of Section 2(5) of the Act.3. B discharging Ronnie ee Ahraham. Claude Arp.John R. ('rittenden. Erling M. Rise. Norris Shirley, SultonSaleem. Gregory I.. Mitchell. Mike E. Abraham. BenjaminChambers. Eddie Eaves. Tommy Reynolds. Robert Wil-liams. and Stanton Baker on November 8. 1978, Respon-dent has discriminated against the aforementioned employ-ees in violation of' Section 8(a)(3) and ( I ) of the Act.4. By threatening reprisals against employees for sup-porting or selecting a union: and by attempting to coer-cively dissuade employees from supporting a union. Re-spondent has interfered with, restrained, and coercedemployees in the exercise of the rights guaranteed themunder Section 7 of the Act, in violation of Section 8(a)( I) ofthe Act.5. All truckdrivers employed by Respondent at its At-lanta, Georgia, location, excluding all other employees.guards. and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.6. At all times material herein, since at least November8, 1978, the Union has been the exclusive collective-bar-gaining representative of the employees in the above-de-scribed unit within the meaning of Section 9(a) of the Act.7. By refusing. since November 8. 1978, and at all timesthereafter, to recognize and bargain with the Union as theexclusive representative of its employees in the appropriateunit set out above, Respondent has engaged in, and is en-gaging in, unfair labor practices within the meaning of Sec-tion 8(a)(5) of the Act.8. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.9. The effect of the aforesaid unfair labor practices is ofsuch a nature as to warrant entry of a remedial order direct-ing and requiring Respondent to recognize and bargainwith the Union as the representative of the employees in theabove-described unit.THE REMEDYHaving found that Respondent has engaged in unfair la-bor practices, I shall recommend that it be ordered to ceaseand desist therefrom and take certain affirmative action toeffectuate the policies of the Act.It is appropriate that Respondent be required to reinstatethe 13 aforementioned employees, if Respondent has notalready done so, to the positions from which they were dis-charged on November 8, 1978, with all seniority, rights, andprivileges, and to make them whole for any loss of earningswhich they may have suffered, with backpay to be com-puted, with interest." in accordance with F. W. WoolworthCompany, 90 NLRB 289 (1950), Isis Plumbing & HeatingCo., 138 NLRB 716 (1962). and Florida Steel Corporation,231 NLRB 651 (1977).219 I defer to the Board the request made b counsel for the General Coun-sel for an increase in the prevailing measure of interest.I stated at the hearing, without objection. that I would not pass upon thequestion of whether there had been proper reinstatement offers to the em-plo) ees.I shall further recommend that Respondent be requiredto recognize and bargain with the Union as the exclusivebargaining representative of the employees in the above-described appropriate bargaining unit.Provision will also be made for the posting of an appro-priate notice to employees.Upon the foregoing findings of act. conclusions of law.and the entire record in this case, and pursuant to Section10(c) of the Act. I hereby issue the following recommended:ORDER2'The Respondent, Atlanta Blue Print & Graphics Co., At-lanta. Georgia. its officers, agents. successors, and assigns,shall:I. ('ease and desist from:(a) Discouraging membership in Printing Specialties andPaper Products Union No. 527 AFL-CIO. or any otherlabor organization. by discriminating against anN of its em-ployees in regard to hire or tenure of employment or anyterm or condition of employ ment.(b) Threatening reprisals against employees for support-ing or selecting a union: and coercively dissuading emplox-ees from supporting a union.(c) Refusing to bargain collectively with Printing Spe-cialties and Paper Products Union No. 527 AFI.CIO, asthe exclusive bargaining representative of the employees inthe following unit:All truckdrivers employed by the Respondent at itsAtlanta, Georgia. location,. excluding all other employ-ees, guards. and supervisors as defined in the Act.(d) In any other manner interfering with, restraining. orcoercing employees in their right to self-organization. tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the pur-pose of mutual aid and protection as guaranteed in Section7 of the Act, or to refrain from any and all such activities.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Ronnie Lee Abraham. Claude Arp. John R.Crittenden, Erling M. Rise, Norris Shirley, Sulton Saleem.Gregory L. Mitchell, Mike E. Abraham. Benjamin Cham-bers, Eddie Eaves. Tommy Reynolds. Robert Williams, andStanton Baker immediate and full reinstatement, if Respon-dent has not already done so, to their former positions or, ifsuch positions no longer exist, to substantially equivalentpositions, without prejudice to their seniority or other rightsand privileges, and make them whole for any loss of paythey may have suffered by reason of the discriminationagainst them in the manner set forth in the section of thisDecision entitled "The Remedy."(b) Upon request, recognize and bargain with PrintingSpecialties and Paper Products Union No. 527 AFL CIO,as the exclusive collective-bargaining representative of theemployees in the bargaining unit described above with re-spect to wages, hours, and other terms and conditions of1 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National I.ab)r Relations Board. the findings.conclusions. and recommended Order herein shall, as pros ided n Sec 102.48of the Rules and Regulations. be adopted b the Board and become itsfindings. conclusions, and Order, and all objections hereto shall be deemedwaived for all purposes639 I)E('ISIONS OF NATIONAL LABOR RELATIONS BOARDemployment, and if an understanding is reached, embodysuch understanding in a signed agreement.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(d) Post at its place of business in Atlanta, Georgia, cop-ies of the attached notice marked "Appendix." Copies ofsaid notice, on forms provided by the Regional Director forRegion 10, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediately uponreceipt thereof and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 10, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.IT IS FURTHER ORDERED that the allegation of the com-plaint not found supported in the foregoing decision be,and it hereby is, dismissed.22 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act, and has orderedus to post this notice and to keep our word about what wesay in this notice.WE WILL NOT discriminate against employees forsupporting or selecting a union.WE WILL NOr threaten employees fir supporting orselecting a union.WE WILL NOT coercively persuade employees to giveup their support for a union.WE WI[.L NOT in any other manner interfere with.restrain, or coerce our employees in the exercise oftheir right to form, join, or assist unions, to bargaincollectively through representatives of their own choos-ing, to engage in other mutual aid or protection, or torefrain from such activities.WE WIL.L. offer Ronnie Lee Abraham, Claude Arp,John R. Crittenden, Erling M. Rise, Norris Shirley.Sulton Saleem. Gregory L. Mitchell. Mike E. Abra-ham, Benjamin Chambers, Eddie Eaves, TommyReynolds, Robert Williams, and Stanton Baker imme-diate and full reinstatement to their former jobs, orsimilar jobs, if their former jobs no longer exist. with-out prejudice to their seniority and other rights andprivileges, and WE WILL make them whole, with inter-est, for losses they may have suffered as a result of ourdiscrimination against them.WE WILL, upon request, bargain collectively withPrinting Specialties and Paper Products Union No.527-AFL-CIO with respect to the wages, hours, andother terms and conditions of employees in the follow-ing appropriate unit:All truckdrivers at our Atlanta, Georgia, location,excluding all other employees, guards, and supervi-sors.ATANTA BLUE PRINT & GRAPHICS CO.640